ASTEC INDUSTRIES, INC. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD APRIL 28, 2011 TO THE SHAREHOLDERS: The Annual Meeting of Shareholders of Astec Industries, Inc., a Tennessee corporation, will be held at the Company’s offices at 4101 Jerome Avenue, Chattanooga, Tennessee, on April 28, 2011, at 10:00 a.m., Chattanooga time, for the following purposes: 1. To elect three directors in Class I to serve until the annual meeting of shareholders in 2014, or in the case of each director, until his successor is duly elected and qualified. 2. To vote on a non-binding resolution to approve the compensation of the Company’s executive officers. 3. To recommend the frequency with which shareholders will vote on a non-binding resolution to approve the compensation of the Company’s executive officers in future years. 4. To vote for adoption of the Astec Industries, Inc. 2011 Incentive Plan. 5. To ratify the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the fiscal year 2011. Only shareholders of record at the close of business on February 17, 2011 are entitled to notice of, and to vote at, the Annual Meeting.The transfer books will not be closed.A complete list of shareholders entitled to vote at the Annual Meeting will be available for inspection by shareholders at the Company’s offices from March 17, 2011 through the Annual Meeting. By Order of the Board of Directors Stephen C. Anderson Secretary Dated:March 4, 2011 WHETHER OR NOT YOU EXPECT TO BE PRESENT AT THE MEETING IN PERSON, YOU MAY VOTE YOUR SHARES VIA A TOLL-FREE TELEPHONE NUMBER OR VIA THE INTERNET OR YOU MAY SIGN, DATE, AND RETURN THE PROXY APPOINTMENT CARD.IF YOU DO ATTEND THE MEETING, YOU MAY, IF YOU WISH, WITHDRAW YOUR PROXY APPOINTMENT AND VOTE IN PERSON. ASTEC INDUSTRIES, INC. 1725 Shepherd Road Chattanooga, Tennessee 37421 (423) 899-5898 PROXY STATEMENT ANNUAL MEETING OF SHAREHOLDERS April 28, 2011 The proxy appointment is solicited by and on behalf of the Board of Directors of Astec Industries, Inc. for use at its Annual Meeting of Shareholders to be held on April 28, 2011, at 10:00 a.m. Chattanooga time and at any adjournments thereof.The Annual Meeting will be held at the Company’s offices at 4101 Jerome Avenue, Chattanooga, Tennessee. On or about March 15, 2011, the Company began mailing to its shareholders a notice containing instructions for voting and how to access this Proxy Statement and the Company’s 2010 Annual Report online, and the Company began mailing a full set of the proxy materials, including this Proxy Statement, a proxy card or voting instruction form and the Company’s 2010 Annual Report, to shareholders who had previously requested delivery of a paper copy of the proxy materials. For information on how to vote your shares or request a paper copy of the proxy materials, see the instructions included on the proxy card or voter instruction form and under “Proxies and Voting” on page 2 of this Proxy Statement.If you request a paper copy of the proxy materials it will be mailed to you within three business days. Only holders of record of the Company’s Common Stock as of the close of business on February 17, 2011 will be entitled to notice of, and to vote at, the Annual Meeting.As of such record date, there were 22,648,522 shares of Common Stock outstanding and entitled to be voted at the Annual Meeting.A shareholder is entitled to one vote for each share of Common Stock held. QUORUM AND VOTING REQUIREMENTS A majority of the outstanding shares of Common Stock entitled to vote at the Annual Meeting, either present or represented by proxy, constitutes a quorum. A quorum is necessary to conduct business at the Annual Meeting.You will be considered part of the quorum if you attend the Annual Meeting in person, vote via a toll-free telephone number, vote via the internet or vote by proxy.Abstentions, broker non-votes and votes withheld from director nominees count as “shares present” at the Annual Meeting for purposes of determining a quorum. The affirmative vote of the holders of a plurality of the shares of Common Stock represented and entitled to vote at the Annual Meeting at which a quorum is present is required for the election of each of the director nominees.Withholding authority to vote with respect to any one or more director nominees will not constitute a vote either for or against such nominee(s). The approval of the non-binding resolution to approve the compensation of our executive officers, the approval of the Astec Industries, Inc. 2011 Incentive Plan and the ratification of the independent registered public accounting firm requires that the votes cast in favor of the matter exceed the votes cast opposing the matter. The non-binding recommendation as to the frequency with which shareholders will vote on executive compensation (every one year, every two years or every three years) that receives the highest number of votes cast will be the frequency recommendation that has been selected by the shareholders. 1 Abstentions and broker non-votes do not count as votes cast, and therefore will not affect the voting result as to any matter, including the election of directors. A broker non-vote occurs when a broker or other nominee who holds shares for another does not vote on a particular item because the nominee does not have discretionary authority to vote on that item and has not received instructions from the owner of the shares. PROXIES AND VOTING Shareholders have a choice of voting by internet, by telephone or by using a traditional proxy card. · To vote by internet, go to www.proxyvote.com and follow the instructions. You will need the 12 digit number included on your proxy card or voter instruction form. · To vote by telephone, dial (800)690-6903 and follow the instructions. You will need the 12 digit number included on your proxy card or voter instruction form. · If you received a notice and wish to vote by traditional proxy card, you can request to receive a full set of the proxy materials, including this Proxy Statement, a proxy card or voting instruction form and the Company’s 2010 Annual Report, at no charge through one of the following methods: 1) by internet: www.proxyvote.com 2) by phone: (800) 579-1639 3) by email: sendmaterial@proxyvote.com (your email should contain the 12 digit number in the subject line). · If you choose not to vote by telephone or the internet and request a full set of the proxy materials, please mark your choices on the enclosed proxy card and then date, sign and return the proxy card at your earliest opportunity. If you are a registered shareholder and attend the meeting, you may deliver your completed proxy card in person. The telephone and internet voting procedures are designed to authenticate votes cast by use of a personal identification number.These procedures enable shareholders to appoint a proxy to vote their shares and to confirm that their instructions have been properly recorded. If your shares are held in the name of a bank or broker, the availability of telephone and internet voting will depend on the voting processes of the applicable bank or broker; therefore, it is recommended that you follow the voting instructions on the form you receive. 2 If you properly sign and return your proxy card or complete your proxy via the telephone or internet (and such proxy is not later revoked), your shares will be voted at the Annual Meeting in accordance with the directions given. In voting by proxy with regard to the election of directors, you may vote in favor of all nominees, withhold your votes as to all nominees or withhold your votes as to specific nominees.In voting by proxy with regard to the non-binding resolution to approve the compensation of our executive officers, the approval of the Astec Industries, Inc. 2011 Incentive Plan and the ratification of the selection of the independent auditor, you may vote for or against the proposal, or you may abstain from voting.In voting by proxy to recommend the frequency of non-binding shareholder vote to approve the compensation of our executive officers in future years, you may recommend that a vote should occur every year, every two years or every three years, or you may abstain from voting. You should specify your choices when voting by proxy.If you return a signed proxy card without indicating your vote with regard to the matters to be voted upon, the shares represented by proxy will be voted “FOR” the election of each of the nominees for director, “FOR” the non-binding resolution to approve the compensation of our executive officers, “FOR” approval of the Astec Industries, Inc. 2011 Incentive Plan, “FOR” the ratification of the independent registered public accounting firm, and in favor of non-binding shareholder votes to approve the compensation of our executive officers “EVERY ONE YEAR”. A shareholder of record who submits a proxy pursuant to this solicitation may revoke it at any time prior to its exercise at the Annual Meeting by (i)submitting written notice to the Secretary of the Company at the Company’s address shown above, (ii)properly submitting to the Company (by mail, telephone or internet) a duly executed proxy appointment bearing a later date, or (iii)attending the Annual Meeting and voting in person. PROPOSAL 1: ELECTION OF DIRECTORS The Board of Directors of the Company is divided into three classes, with the term of office of each class ending in successive years.The terms of directors of Class I expire with this Annual Meeting.The directors of Class II and Class III will continue in office until the 2012 and 2013 annual meetings of shareholders, respectively.At the present time, there are three directors in each Class.The shareholders are being asked to vote for the election of three directors to serve in Class I. The persons appointed as proxies will vote the shares represented by the proxy appointment in favor of the election to the Board of Directors of each of the three Class I nominees whose names appear below, unless the authority to vote for any or all of the nominees is withheld or such appointment has previously been revoked.It is anticipated that management shareholders of the Company will grant authority to vote for the election of all the nominees.Each Class I director will be elected to hold office until the 2014 annual meeting of shareholders and thereafter until his successor has been duly elected and qualified. In the event that any nominee is unable to serve (which is not anticipated), the persons appointed as proxies will cast votes for the remaining nominees and for such other persons as they may select. THE BOARD OF DIRECTORS RECOMMENDS THAT SHAREHOLDERS VOTE “FOR” THE ELECTION OF EACH OF THE NOMINEES. PROPOSAL 2: ADVISORY VOTE ON EXECUTIVE COMPENSATION This proposal provides our shareholders with the opportunity to cast an advisory vote on the Company’s executive compensation program (commonly known as a “say-on-pay” proposal). 3 As discussed in the Compensation Discussion and Analysis beginning on page 20, we have designed our executive compensation program to attract and retain key executives who are critical to our future success and the creation of shareholder value. We believe that both short-term and long-term incentive compensation opportunities provided to executive officers are directly aligned with our performance, and that our compensation program is structured to ensure that a significant portion of executives’ compensation opportunities is directly related to achievement of financial and operational goals and other factors that impact shareholder value. The Board invites you to review carefully the Compensation Discussion and Analysis beginning on page 20 and the tabular and other disclosures on compensation under Executive Compensation beginning on page 27, and cast a vote to approve the Company’s executive compensation programs through the following resolution: “Resolved, that the shareholders approve the compensation of the Company’s named executive officers, including the Company’s compensation philosophy, practices and principles, as discussed and disclosed in the Compensation Discussion and Analysis, the executive compensation tables, and any narrative compensation disclosure contained in this Proxy Statement.” While the vote does not bind the Board to any particular action, the Board values the input of our shareholders, and will take into account the outcome of this vote in considering future compensation decisions. THE BOARD OF DIRECTORS RECOMMENDS THAT SHAREHOLDERS VOTE “FOR” THE APPROVAL OF THE COMPENSATION OF THE COMPANY’S NAMED EXECUTIVE OFFICERS. PROPOSAL 3: ADVISORY VOTE ON FREQUENCY OF ADVISORY SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION As discussed above, the Board values the input of our shareholders regarding the Company’s executive compensation practices. Shareholders are invited to express their views on how frequently advisory votes on executive compensation, such as the advisory vote in Proposal 2, will occur. Shareholders can advise the Board on whether such votes should occur every year, every two years or every three years. This is an advisory vote, and as such is not binding on the Board. However, the Board will take the results of the vote into account when deciding when to call for the next advisory vote on executive compensation. A scheduling vote similar to this will occur at least once every six years. The Board recommends that the advisory vote on executive compensation be held every one year.We believe that annual “say-on-pay” votes will provide a high level of accountability and direct communication between the Company and its shareholders by enabling the shareholders to respond promptly to the information presented in the accompanying proxy statement for the applicable shareholders’ meeting. Please mark on the Proxy Card your preference as to the frequency of holding shareholder advisory votes on executive compensation, as every year, every two years, or every three years, or you may abstain from voting. THE BOARD OF DIRECTORS RECOMMENDS THAT SHAREHOLDERS VOTE TO APPROVE THE COMPENSATION OF THE COMPANY’S NAMED EXECUTIVE OFFICERS EVERY ONE YEAR. 4 PROPOSAL4: APPROVAL OF THE 2 On February 25, 2011, the Board of Directors of the Company adopted, subject to shareholder approval at the 2011 Annual Meeting, the Astec Industries, Inc. 2011 Incentive Plan, which we refer to as the “2011 Plan.”The 2011 Plan will become effective as of the date it is approved by our shareholders. We currently maintain the Astec Industries, Inc. 2006 Incentive Plan, which we refer to as the “Prior Plan.” As of March 1, 2011, there were approximately 378,018 shares of our common stock subject to outstanding awards under the Prior Plan. As of such date, there were approximately 319,382 shares of our common stock reserved and available for future awards under the Prior Plan. If our shareholders approve the 2011 Plan, all future equity awards will be made from the 2011 Plan, and we will not grant any additional awards under the Prior Plan. A summary of the 2011 Plan is set forth below. This summary is qualified in its entirety by the full text of the 2011 Plan, which is attached to this proxy statement as Appendix A. Summary of the 2011 Plan Purpose. The purpose of the 2011 Plan is to promote the Company’s success by linking the personal interests of the Company’s employees, officers, directors and consultants to those of its shareholders, and by providing participants with an incentive for outstanding performance. The 2011 Plan is also intended to enhance the Company’s ability to motivate, attract, and retain the services of employees, officers, directors and consultants upon whose judgment, interest, and special effort the successful conduct of the Company’s operation is largely dependent. Administration. The 2011 Plan will be administered by the Compensation Committee.The Compensation Committee will have the authority to: · designate participants; · grant awards; · determine the type or types of awards to be granted to each participant and the number, terms and conditions thereof; · establish, adopt or revise any rules and regulations as it may deem advisable to administer the 2011 Plan; and · make all other decisions and determinations that may be required under the 2011 Plan. The full Board may at any time elect instead to administer the 2011 Plan. If it does so, it will have all the powers of the Compensation Committee under the 2011 Plan. Eligibility. The 2011 Plan permits the grant of incentive awards to employees, officers, directors, and consultants of the Company and its affiliates as selected by the Compensation Committee. The number of eligible participants is currently approximately 110. The number of eligible participants may increase over time based upon our future growth. Awards to Non-Employee Directors. Awards granted under the 2011 Plan to our non-employee directors will be made only in accordance with the terms, conditions and parameters of a plan, program or policy for the compensation of non-employee directors as in effect from time to time. The Compensation Committee may not make discretionary grants under the 2011 Plan to non-employee directors. 5 Permissible Awards. The 2011 Plan authorizes the granting of awards in any of the following forms: · options to purchase shares of our common stock, which may be nonstatutory stock options or incentive stock options under the Internal Revenue Code of 1986, as amended, which we refer to as the “Code”; · stock appreciation rights (SARs), which give the holder the right to receive the difference (payable in cash or stock, as specified in the award certificate) between the fair market value per share of common stock on the date of exercise over the base price of the award; · restricted stock, which is subject to restrictions on transferability and subject to forfeiture on terms set by the Compensation Committee; · restricted or deferred stock units, which represent the right to receive shares of our common stock (or an equivalent value in cash or other property, as specified in the award certificate) in the future, based upon the attainment of stated vesting or performance criteria in the case of restricted stock units; · performance awards, which are awards payable in cash or stock upon the attainment of specified performance goals (any award that may be granted under the 2011 Plan may be granted in the form of a performance award); · dividend equivalents, which entitle the holder of a full-value award to cash payments (or an equivalent value payable in stock or other property) equal to any dividends paid on the shares of stock underlying the full-value award; · other stock-based awards in the discretion of the Compensation Committee, including unrestricted stock grants; and · cash-based awards, including performance-based annual bonus awards. Shares Available for Awards. Subject to adjustment as provided in the 2011 Plan, the aggregate number of shares of our common stock reserved and available for issuance pursuant to awards granted under the 2011 Plan is 700,000, plus a number of additional shares of common stock (not to exceed 100,000) underlying awards outstanding as of March 1, 2011 under the Prior Plan that thereafter terminate or expire unexercised, or are cancelled, forfeited or lapse for any reason. Share Counting. The share counting provisions of the 2011 Plan provide that the following shares will be added back to the 2011 Plan share reserve and will again be available for issuance pursuant to awards granted under the 2011 Plan: (i)unissued or forfeited shares originally subject to an award that is canceled, terminates, expires, is forfeited or lapses for any reason; (ii)shares subject to awards settled in cash; (iii)shares withheld or repurchased from an award or delivered by a participant to satisfy minimum tax withholding requirements; (iv)shares delivered to the Company in satisfaction of the exercise price of an option; (v)shares originally subject to an option or SAR that are not issued upon exercise of the option or SAR for any reason, including by reason of net-settlement of the award; and (vi)shares subject to an award other than an option or SAR that are not issued for any reason, including by reason of failure to achieve maximum performance goals. Limitations on Individual Awards. The maximum aggregate number of shares of common stock subject to stock-based awards that may be granted under the 2011 Plan in any 12-month period to any one participant is as follows: 6 · options, 150,000; · stock appreciation rights, 150,000; · restricted stock or stock units, 150,000; and · other stock-based awards, 150,000. The maximum aggregate amount that may be paid with respect to cash-based awards under the 2011 Plan to any one participant in any fiscal year of the Company shall be $1,000,000. Performance Goals. All options and SARs granted under the 2011 Plan are designed to be exempt from the $1,000,000 deduction limit imposed by Code Section162(m). The Compensation Committee may designate any other award granted under the 2011 Plan as a qualified performance-based award in order to make the award fully deductible without regard to the $1,000,000 deduction limit imposed by Code Section162(m). If an award is so designated, the Compensation Committee must establish objectively determinable performance goals for the award based on one or more of the following business criteria, which may be expressed in terms of Company-wide objectives or in terms of objectives that relate to the performance of an affiliate or a division, region, department or function within the Company or an affiliate: · Revenue (premium revenue, total revenue or other revenue measures); · Sales; · Profit (net profit, gross profit, operating profit, economic profit, profit margins or other corporate profit measures); · Earnings (EBIT, EBITDA, earnings per share, or other corporate earnings measures); · Net income (before or after taxes, operating income or other income measures); · Cash (cash flow, cash generation or other cash measures); · Stock price or performance; · Total shareholder return (stock price appreciation plus reinvested dividends divided by beginning share price); · Economic value added; · Return measures (including, but not limited to, return on assets, capital, equity, investments, or sales, and cash flow return on assets, capital, equity, or sales); · Market share; · Improvements in capital structure; · Expenses (expense management, expense ratio, expense efficiency ratios or other expense measures); · Business expansion (acquisitions); · Internal rate of return or increase in net present value; · Working capital targets relating to inventory and/or accounts receivable; · Safety standards; and · Strategic plan development and implementation The Compensation Committee must establish such goals within 90 days after the beginning of the period for which such performance goal relates (or such later date as may be permitted under applicable tax regulations), and the Compensation Committee may for any reason reduce (but not increase) any award, notwithstanding the achievement of a specified goal. The Compensation Committee may provide, at the time the performance goals are established, that any evaluation of performance shall exclude or otherwise objectively adjust for any specified circumstance or event that occurs during a performance period, including but not limited to: (a)asset write-downs or impairment charges; (b)litigation or claim judgments or settlements; (c)the effect of changes in tax laws, accounting principles or other laws or provisions affecting reported results; (d)accruals for reorganization and restructuring programs; (e)extraordinary nonrecurring items as described in then-current accounting principles; (f)extraordinary nonrecurring items as described in management’s discussion and analysis of financial condition and results of operations appearing in the Company’s annual report to shareholders for the applicable year; (g)acquisitions or divestitures; and (h)foreign exchange gains and losses. 7 Limitations on Transfer; Beneficiaries. A participant may not assign or transfer an award other than by will or the laws of descent and distribution; provided, however, that the Compensation Committee may permit other transfers (other than transfers for value) where it concludes that such transferability does not result in accelerated taxation, does not cause any option intended to be an incentive stock option to fail to qualify as such, and is otherwise appropriate and desirable, taking into account any factors deemed relevant, including without limitation, any state or federal tax or securities laws or regulations applicable to transferable awards. A participant may, in the manner determined by the Compensation Committee, designate a beneficiary to exercise the rights of the participant and to receive any distribution with respect to any award upon the participant’s death. Acceleration Upon Certain Events. Unless otherwise provided in an award certificate or any special plan document governing an award: · If a participant’s service terminates by reason of death, disability or retirement, (a)all of that participant’s outstanding service-based awards will become fully vested, and (b)all of that participant’s outstanding performance-based awards will become fully vested, with the level of such vested amount to be determined as follows: (i) if the date of termination occurs during the first half of the applicable performance period, all relevant performance goals will be deemed to have been achieved at the “target” level, and (ii) if the date of termination occurs during the second half of the applicable performance period, the actual level of achievement of all relevant performance goals against target will be measured as of the end of the calendar quarter immediately preceding the date of termination, and there will be a pro rata payout of such awards to the participant or his or her estate within 30 days after the amount earned has been determined (or, if later, the first date that such payment may be made without triggering additional taxes under Section409A of the Code). · Upon a change in control, and except with respect to any awards assumed by the surviving entity or otherwise equitably converted or substituted in connection with the change in control, (a)all outstanding service-based awards will become fully vested, and (b)all outstanding performance-based awards will become fully vested, with the level of such vested amount to be determined as follows: (i) if the date of termination occurs during the first half of the applicable performance period, all relevant performance goals will be deemed to have been achieved at the “target” level, and (ii) if the date of termination occurs during the second half of the applicable performance period, the actual level of achievement of all relevant performance goals against target will be measured as of the end of the calendar quarter immediately preceding the date of termination, and there will be a pro rata payout of such awards within 30 days after the date of the change in control (or, if later, the first date that such payment may be made without triggering additional taxes under Section409A of the Code). 8 · With respect to any awards assumed by the surviving entity or otherwise equitably converted or substituted in connection with a change in control, if within two years after the effective date of the change in control, a participant’s employment is terminated without cause (or if the participant resigns for “good reason”), then (a)all of that participant’s outstanding service-based awards will become fully vested, and (b)all of that participant’s outstanding performance-based awards will become fully vested, with the level of such vested amount to be determined as follows: (i) if the date of termination occurs during the first half of the applicable performance period, all relevant performance goals will be deemed to have been achieved at the “target” level, and (ii) if the date of termination occurs during the second half of the applicable performance period, the actual level of achievement of all relevant performance goals against target will be measured as of the end of the calendar quarter immediately preceding the date of termination, and there will be a pro rata payout of such awards to the participant within 30 days after the amount earned has been determined (or, if later, the first date that such payment may be made without triggering additional taxes of Section409A under the Code). In addition, subject to limitations applicable to certain qualified performance-based awards, the Compensation Committee may in its discretion accelerate awards upon the termination of service of a participant or the occurrence of a change in control. The Compensation Committee may discriminate among participants or among awards in exercising such discretion. Adjustments. In the event of a transaction between us and our shareholders that causes the per-share value of our common stock to change (including, without limitation, any stock dividend, stock split, spin-off, rights offering or large nonrecurring cash dividend), the share authorization limits and annual award limits under the 2011 Plan will be adjusted proportionately, and the Compensation Committee shall make such adjustments to the 2011 Plan and awards as it deems necessary, in its sole discretion, to prevent dilution or enlargement of rights immediately resulting from such transaction. In the event of a stock split, a stock dividend, or a combination or consolidation of the outstanding shares of our common stock into a lesser number of shares, the authorization limits and annual award limits under the 2011 Plan will automatically be adjusted proportionately, and the shares then subject to each award will automatically be adjusted proportionately without any change in the aggregate purchase price. Termination and Amendment. Our board or the Compensation Committee may, at any time and from time to time, terminate or amend the 2011 Plan, but if an amendment would constitute a material amendment requiring shareholder approval under applicable listing requirements, laws, policies or regulations, then such amendment will be subject to shareholder approval. In addition, our board or the Compensation Committee may condition any amendment on the approval our shareholders for any other reason. No termination or amendment of the 2011 Plan may, without the written consent of the participant, reduce or diminish the value of an outstanding award. The Compensation Committee may amend or terminate outstanding awards. However, such amendments may require the consent of the participant and, unless approved by our shareholders, the exercise price of an outstanding option may not be reduced, directly or indirectly, and the original term of an option may not be extended. Prohibition on Repricing. As indicated above under “Termination and Amendment,” outstanding stock options cannot be repriced, directly or indirectly, without shareholder approval. The exchange of an “underwater” option (i.e., an option having an exercise price in excess of the current market value of the underlying stock) for another award would be considered an indirect repricing and would, therefore, require shareholder approval. 9 Certain U.S. Federal Income Tax Effects The U.S.federal income tax discussion set forth below is intended for general information only and does not purport to be a complete analysis of all of the potential tax effects of the 2011 Plan. It is based upon laws, regulations, rulings and decisions now in effect, all of which are subject to change. State and local income tax consequences are not discussed, and may vary from locality to locality. Nonstatutory Stock Options. There will be no federal income tax consequences to the optionee or to the Company upon the grant of a nonstatutory stock option under the 2011 Plan. When the optionee exercises a nonstatutory option, however, he or she will recognize ordinary income in an amount equal to the excess of the fair market value of the stock received upon exercise of the option at the time of exercise over the exercise price, and the Company will be allowed a corresponding federal income tax deduction. Any gain that the optionee realizes when he or she later sells or disposes of the option shares will be short-term or long-term capital gain, depending on how long the shares were held. Incentive Stock Options. There will be no federal income tax consequences to the optionee or to the Company upon the grant or exercise of an incentive stock option. If the optionee holds the option shares for the required holding period of at least two years after the date the option was granted and one year after exercise, the difference between the exercise price and the amount realized upon sale or disposition of the option shares will be long-term capital gain or loss, and the Company will not be entitled to a federal income tax deduction. If the optionee disposes of the option shares in a sale, exchange, or other disqualifying disposition before the required holding period ends, he or she will recognize taxable ordinary income in an amount equal to the excess of the fair market value of the option shares at the time of exercise over the exercise price, and the Company will be allowed a federal income tax deduction equal to such amount. While the exercise of an incentive stock option does not result in current taxable income, the excess of the fair market value of the option shares at the time of exercise over the exercise price will be an item of adjustment for purposes of determining the optionee’s alternative minimum taxable income. SARs. A participant receiving a SAR under the 2011 Plan will not recognize income, and the Company will not be allowed a tax deduction, at the time the award is granted. When the participant exercises the SAR, the amount of cash and the fair market value of any shares of stock received will be ordinary income to the participant and the Company will be allowed a corresponding federal income tax deduction at that time. Restricted Stock. Unless a participant makes an election to accelerate recognition of the income to the date of grant as described below, a participant will not recognize income, and the Company will not be allowed a tax deduction, at the time a restricted stock award is granted, provided that the award is nontransferable and is subject to a substantial risk of forfeiture. When the restrictions lapse, the participant will recognize ordinary income equal to the fair market value of the stock as of that date (less any amount he or she paid for the stock), and the Company will be allowed a corresponding federal income tax deduction at that time, subject to any applicable limitations under Code Section162(m). If the participant files an election under Code Section83(b) within 30 days after the date of grant of the restricted stock, he or she will recognize ordinary income as of the date of grant equal to the fair market value of the stock as of that date (less any amount paid for the stock), and the Company will be allowed a corresponding federal income tax deduction at that time, subject to any applicable limitations under Code Section162(m). Any future appreciation in the stock will be taxable to the participant at capital gains rates. However, if the stock is later forfeited, the participant will not be able to recover the tax previously paid pursuant to the Code Section83(b) election. 10 Restricted or Deferred Stock Units. A participant will not recognize income, and the Company will not be allowed a tax deduction, at the time a stock unit award is granted. Upon receipt of shares of stock (or the equivalent value in cash or other property) in settlement of a stock unit award, a participant will recognize ordinary income equal to the fair market value of the stock or other property as of that date (less any amount he or she paid for the stock or property), and the Company will be allowed a corresponding federal income tax deduction at that time, subject to any applicable limitations under Code Section162(m). Cash-Based Performance Awards. A participant will not recognize income, and the Company will not be allowed a tax deduction, at the time a cash-based performance award is granted (for example, when the performance goals are established). Upon receipt of cash in settlement of the award, a participant will recognize ordinary income equal to the cash received, and the Company will be allowed a corresponding federal income tax deduction at that time, subject to any applicable limitations under Code Section162(m). Tax Withholding. The Company has the right to deduct or withhold, or require a participant to remit to the Company, an amount sufficient to satisfy federal, state, and local taxes (including employment taxes) required by law to be withheld with respect to any exercise, lapse of restriction or other taxable event arising as a result of the 2011 Plan. Benefits to Named Executive Officers and Others As of March 1, 2011, no awards had been granted under the 2011 Plan. Awards will be made at the discretion of the Compensation Committee or pursuant to delegated authority. Therefore, it is not presently possible to determine the benefits or amounts that will be received by our named executive officers or other persons or groups pursuant to the 2011 Plan in the future. Securities Authorized for Issuance Under Equity Compensation Plans The following table provides information as of December 31, 2010 regarding compensation plans under which the Company’s equity securities are authorized for issuance. Plan Category (a) Number of Securities to be Issued Upon Exercise of Outstanding Options, Warrants, Rights and RSU’s (b) Weighted Average Exercise Price of Outstanding Options, Warrants and Rights (c)Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans (Excluding Securities Reflected in Column (a)) Equity Compensation Plans Approved by Shareholders: $ Equity Compensation Plans Not Approved by Shareholders: $ Total 371,304 11 Stock Options granted under our 1998 Long-term Incentive Plan Restricted Stock Units granted under our 2006 Incentive Plan Stock Options granted under our 1998 Non-Employee Director Stock Incentive Plan Deferred Stock Units granted under our 1998 Non-Employee Director Stock Incentive Plan All of these shares are available for issuance pursuant to grants of full-value awards. THE BOARD REMOMMENDS THAT SHAREHOLDERS VOTE “FOR” APPROVAL OF THE 2 PROPOSAL 5: RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Audit Committee of the Board of Directors has appointed Ernst & Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2011. Ernst & Young LLP served as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2010, and the services it provided to the Company and its subsidiaries in the fiscal year ending December 31, 2010 are described under “Audit-Related Matters” below. We are asking our shareholders to ratify the selection of Ernst & Young LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2011. Although ratification is not required by our Bylaws or otherwise, the Board of Directors is submitting the selection of Ernst & Young LLP to our shareholders for ratification as a matter of good corporate practice. THE BOARD RECOMMENDS THAT SHAREHOLDERS VOTE “FOR” THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. In the event shareholders do not ratify the appointment, the appointment will be reconsidered by the Audit Committee and the Board of Directors. Even if the selection is ratified, the Audit Committee in its discretion may select a different registered public accounting firm at any time during the year if it determines that such a change would be in the best interests of the Company and its shareholders. CERTAIN INFORMATION CONCERNING NOMINEES AND DIRECTORS The following section sets forth the names of the nominees and of the Company’s current directors as of the date of the Annual Meeting, their ages, the year in which they were first elected directors, their positions with the Company, their principal occupations and employers for at least the last five years, any other directorships held by them in companies that are subject to the reporting requirements of the Securities Exchange Act of 1934 or any company registered as an investment company under the Investment Company Act of 1940.For information concerning membership on Committees of the Board of Directors, see “Corporate Governance: Board Committees” below. Nominees for Directors with Terms of Office Expiring in 2014 (Class I): William D. Gehl, 64, served as a member of the Board and Chief Executive Officer of Gehl Company, a company engaged in the manufacturing of compact construction equipment, from 1987 and 1992, respectively, until his retirement in April 2009.Mr. Gehl also served as Chairman of the Board of Gehl Company from 1996 until his retirement.Mr. Gehl serves as a member of the Board of Freight Car America, a public company engaged in the manufacturing of aluminum coal cars and other railroad freight cars.Mr. Gehl is a member of the State bars of Wisconsin and Florida. Mr. Gehl has been a Director of the Company since 1999. 12 Mr. Gehl offers a broad range of experiences in both strategic planning and management, having served as the CEO of a publicly owned construction equipment manufacturing company for 16 years.Mr. Gehl’s manufacturing, marketing and financing knowledge is very valuable to the Company. Phillip E. Casey, 68, retired from his position of Chairman of the Board of Gerdau Ameristeel Corporation in September 2010, a position he had held since 2005. Mr. Casey previously served as President, Chief Executive Officer and Director of this publicly traded steel manufacturer from 1994 to 2005.From 1994 until 2005, Mr. Casey also served in various industry leadership roles as a Director, Member of the Executive Committee and Chairman of the Steel Manufacturers Association (SMA), a leading industry trade organization.Mr. Casey has been a Director of the Company since 2005. Mr. Casey provides valuable experience and relationships within the steel industry, given that Mr. Casey served as the CEO of a publicly traded steel manufacturing company for 11 years and served as the Chairman of the Steel Manufacturers Association.Steel is a primary raw material of Astec’s manufacturing processes and a critical cost component.Mr. Casey’s manufacturing knowledge and understanding of the world market and supply of steel is very valuable to the Company. William G. Dorey, 66, served as Director, President and Chief Executive Officer of Granite Construction Incorporated from 2004 until his retirement in August 2010.Granite Construction is a publicly traded heavy civil contractor engaged in the construction and improvement of roads, mass transit facilities, airport infrastructure, bridges, dams and other infrastructure-related projects and the production of sand, gravel, ready-mix and asphalt concrete and other construction materials.Mr. Dorey started his career with Granite Construction in 1967 and held numerous positions over his 42 years with the company.Mr. Dorey has also served in various industry leadership roles, including founding chairman of the Construction Industry Ethics Compliance Initiative (CIECI) Steering Committee, trustee of the Norman Y. Mineta International Institute for Surface Transportation Policy Studies, member on the Construction Industry Round Table (CIRT), director of the California Chamber of Commerce, and director of the California Business Roundtable. Mr. Dorey has been nominated to replace Mr. Green who is not standing for reelection as a Director of the Company. Mr. Dorey has extensive experience within the infrastructure construction industry and his knowledge and understanding of the industry and our customer needs will provide valuable insight to the Company. Continuing Directors with Terms of Office Expiring in 2013 (Class III): J. Don Brock, 72, has been President of the Company since its incorporation in 1972 and assumed the additional position of Chairman of the Board in 1975.He earned his Ph.D. degree in mechanical engineering from the Georgia Institute of Technology.Dr. Brock also serves as a director and a member of the Audit Committee of The Dixie Group, Inc., a public company in the floor-covering manufacturing business.Dr. Brock is the father of Benjamin G. Brock, President of Astec, Inc., and Dr. Brock and Thomas R. Campbell, Group Vice President – Mobile Asphalt Paving and Underground, are first cousins.Dr. Brock has been a Director of the Company since 1972. Dr. Brock brings insight into all aspects of the Company due to his current role as President of the Company and his history with the Company.Dr. Brock’s leadership, his knowledge of the Company and the various industries in which it operates and his 39 years of experience at the Company have been instrumental in the growth of the Company. 13 W. Norman Smith, 71, was appointed Group Vice President – Asphalt of the Company in December 1998 and also served as the President of Astec, Inc., a subsidiary of the Company, from November 1994 through October 2006.Previously, he served as the President of Heatec, Inc., a subsidiary of the Company, since 1977.Mr. Smith received his B.S. degree in mechanical engineering from the University of Tennessee and is a registered professional engineer. Mr. Smith has been a Director of the Company since 1982. Mr. Smith, based on his service as President of two of the Company’s subsidiaries for over 30 years, his service as Director of the Company for 29 years and his recent service as Group Vice President of the Company’s Asphalt Group, provides the Board with invaluable industry experience and knowledge of the Company. William B. Sansom, 69, has served as the Chairman and Chief Executive Officer of The H.T. Hackney Co., a diversified wholesale food distributor in the southeast and midwest United States, since 1983.Formerly, Mr. Sansom served as the Tennessee Commissioner of Transportation from 1979 to 1981 and as the Tennessee Commissioner of Finance and Administration from 1981 to 1983. Mr. Sansom has served on the Tennessee Valley Authority Board since 2006 and was Chairman from 2006 to 2008.Mr. Sansom serves as a director on the boards of First Horizon National Corporation and Mid-American Apartment Communities, and he previously served as a director and audit committee member on the board of Martin Marietta Materials, Inc.Mr. Sansom has been a Director of the Company since 1995. Mr. Sansom brings over 28 years of experience as a CEO and Chairman of a diversified distribution/manufacturing company.Having also served in numerous governmental positions for the State of Tennessee, Mr. Sansom offers information and insight into areas of government relations and regulatory issues.Mr. Sansom has also previously served on the Board of Directors of the National Crushed Stone Association and has former business experience in the aggregate industry. Continuing Directors with Terms of Office Expiring in 2012 (Class II): Daniel K. Frierson, 69, has been the Chief Executive Officer of The Dixie Group, Inc., a public company in the floor-covering manufacturing business, since 1979 and has served as its Chairman of the Board since 1987.Mr. Frierson also currently serves as a director on the board of Louisiana-Pacific Corporation and previously served as a director on the board of Wellman, Inc. from May 2006 to August 2006.Mr. Frierson has been a Director of the Company since 1994. Mr. Frierson, based on his 32 years of experience as a CEO of a public company and his service as a Director of the Company for 17 years, provides the Board with valuable strategic planning and risk assessment experience.Mr. Frierson’s knowledge and experience in manufacturing is also valuable to the Company. Glen E. Tellock, 50, has been the President and CEO of The Manitowoc Company, a manufacturer of construction and food service equipment, since May 2007.He was also elected as Chairman of the Board in February 2009.Previously, he served as Senior Vice President of The Manitowoc Company since 1999 and President and General Manager of Manitowoc Crane Group since 2002.Prior to joining Manitowoc in 1991, Mr. Tellock served as Financial Planning Manager with the Denver Post Corporation and as Audit Manager with Ernst and Whinney.Mr. Tellock has been a Director of the Company since 2006. Mr. Tellock, who serves as the financial expert of the Company’s Audit Committee and has previously served as an audit manager of a major accounting firm, provides the Board with extensive knowledge and experience with respect to financial reporting and risk assessment.Mr. Tellock’s knowledge of manufacturing and marketing of construction equipment both domestically and internationally is also very valuable to the Company. 14 James B. Baker, 65, has been Managing Partner of River Associates Investments, LLC, a private equity investment fund which partners with management teams in buyouts, divestitures and recapitalizations of lower middle market companies, since 2001.From 1993 to 2001, he was a Partner in River Associates, LLC.Mr. Baker was President and Chief Operating Officer (1991-1992) and Senior Vice President (1987-1991) of CONSTAR International, Inc., a plastics container manufacturer.Mr. Baker also formerly served as a director of Wellman, Inc. and US Xpress. Mr. Baker has been a Director of the Company since 2010. Mr. Baker’s strong background in all aspects of executing acquisitions, both in the U.S. and internationally, are valuable to the Company.He also has over 30 years of experience in strategic planning and operating decisions for middle market companies in a variety of industries.Mr. Baker has a financial background and has had a wide range of experience in financial reporting for publicly owned companies during his career.He has served as an independent director on the audit committees of two public companies, had primary responsibility for the financial reporting of a public company and also worked with several public companies during his career with Arthur Andersen & Co. CORPORATE GOVERNANCE Independent Directors The Company's Common Stock is traded in the Nasdaq National Market under the symbol “ASTE.”Nasdaq requires that a majority of the directors be “independent directors,” as defined in the Rule 5605(a)(2) of the Nasdaq Marketplace Rules (the “Nasdaq Rules”).Generally, a director does not qualify as an independent director if the director (or in some cases, members of the director’s immediate family) has, or in the past three years has had, certain material relationships or affiliations with the Company, its external or internal auditors, or other companies that do business with the Company.The Board has affirmatively determined by resolution that current directors (including nominees for re-election) Gehl, Casey, Frierson, Sansom, Tellock, Green and Baker, which represents a majority of the directors, and Dorey, as a nominee to the Board, have no other direct or indirect relationships with the Company and therefore are independent directors or nominees on the basis of the Nasdaq Rules and an analysis of all facts specific to each director or nominee. The Board has affirmatively determined by resolution that during fiscal year 2011, the Company must have two or more regularly scheduled executive session meetings attended solely by these independent directors. The independent members of the Board of Directors have selected Mr. Sansom as the Lead Independent Director. Among other duties, as Lead Independent Director, Mr. Sansomwill preside over, coordinate and develop the agenda for executive sessions of the independent directors, and consult with the Chairman of the Board over Board and committee meeting agendas, Board meeting schedules and the flow of information to the Board. Board Leadership Structure and Risk Oversight As is common practice among public companies in the United States, the Company’s President currently serves as Chairman of the Board.In his position as President, Dr. Brock has primary responsibility for the day-to-day operations of the Company and provides consistent leadership on the Company’s key strategic objectives.In his role as Chairman of the Board, he sets the strategic priorities for the Board, presides over its meetings and communicates its strategic findings and guidance to management.The Board believes that the combination of these two roles provides more consistent communication and coordination throughout the organization, which results in a more effective and efficient implementation of corporate strategy and is important in unifying the Company's strategy behind a single vision.In addition, we have found that our President is the most knowledgeable member of the Board regarding risks the Company may be facing and, in his role as Chairman, is able to facilitate the Board’s oversight of such risks. 15 To ensure balance, however, the independent members of the Company’s Board have selected Mr. Sansom as Lead Independent Director to preside over meetings of independent directors.Additionally, as noted previously, seven of the nine current directors are independent.With a supermajority of independent directors, an Audit Committee, Compensation Committee and Nominating and Governance Committee each comprised entirely of independent directors, and a presiding Lead Independent Director to oversee all meetings of the non-management directors, the Company’s Board of Directors believes that its existing leadership structure provides for an appropriate balance that best serves the Company and its shareholders. The Company’s Board of Directors will periodically review its leadership structure to ensure that it remains the optimal structure for the Company and its shareholders. As part of its general oversight duties, the Board oversees the Company’s risk management. Management informs the Board of the operational and financial risks the Company is facing, and the Board reviews the steps that management is taking to address and mitigate such risks. We believe the Board’s current leadership structure facilitates the Board’s oversight of the Company’s risk management. Board Meetings and Attendance The Company’s expectation is that all directors attend all meetings of the Board of Directors and committees on which they serve and the annual meeting of shareholders.The Board has affirmatively determined by resolution that it encourages all members of the Board to attend each annual meeting of shareholders, particularly those directors who are nominees for election at any such meeting.During 2010, the Board of Directors held five meetings, and the Board’s committees held the meetings described below.Each incumbent director attended at least 75% of the aggregate of: (1) the total number ofmeetings of the Board of Directors held during the period for which he has been a director and (2) the total number of meetings held by all committees of the Board on which he served during the periods that he served.All of the Company’s directors were in attendance at the Company’s 2010 annual meeting of shareholders. Board Committees During 2010, the Company’s Board of Directors had an Executive Committee, an Audit Committee, a Compensation Committee and a Nominating and Corporate Governance Committee.Certain information regarding the Board’s committees is set forth below. Executive Committee The Executive Committee is authorized to act on behalf of the Board of Directors on matters that may arise between regular meetings of the Board upon which the Board of Directors would be authorized to act.During 2010, the members of the Executive Committee were Dr.Brock (Chairman) and Messrs. Smith and Frierson.The Executive Committee did not meet during 2010.The current members of the Executive Committee are Dr. Brock (Chairman) and Messrs. Smith and Frierson. 16 Audit Committee The Audit Committee, established in accordance with Section 3(a)(58)(a) of the Exchange Act, annually reviews and recommends to the Board the firm to be engaged as outside auditors for the next fiscal year, reviews with the outside auditors the plan and results of the auditing engagement, reviews the scope and results of the Company’s procedures for internal auditing and inquires as to the adequacy of the Company’s internal accounting controls.Messrs. Tellock (Chairman), Sansom, Gehl, and Casey were members of the Audit Committee during all of 2010.Mr. Baker joined the committee after his election at the shareholder’s meeting in April 2010.During 2010, the Audit Committee held ninemeetings.The current members of the Audit Committee are Messrs. Tellock (Chairman), Sansom, Gehl, Baker and Casey.The Chairman of the Audit Committee, Mr. Tellock, has been designated by the Board as the Audit Committee financial expert.All members of the Audit Committee are independent (as independence is defined in the Nasdaq Rules).The Board of Directors has adopted a written charter for the Audit Committee. The Company’s Audit Committee charter was initially adopted March 14, 2000 and was amended and restated on each of October 24, 2002 and March 11, 2004.A copy of the Company’s current Audit Committee charter was attached as an appendix to the Company’s 2010 Proxy Statement. Compensation Committee The Compensation Committee is authorized to evaluate, determine and approve the compensation of our executive officers, including our named executive officers, to consider and recommend to the full Board the executive compensation policies of the Company and to administer the Company’s stock incentive plans.Messrs. Gehl (Chairman), Green and Casey were members of the Compensation Committee during all of 2010.Mr. Baker joined the committee following his election to the Board at the shareholder’s meeting in April 2010.During 2010, the Compensation Committee held twomeetings. The current members of the Compensation Committee are Messrs. Gehl (Chairman), Green, Casey and Baker.If elected to serve on the Board, Mr. Dorey will replace Mr. Green on the Compensation Committee.All members of the Compensation Committee are independent (as independence is defined in the Nasdaq Rules).The Compensation Committee does not have a charter. The Compensation Committee’s primary processes for establishing and overseeing executive compensation can be found in the Compensation Discussion and Analysis section beginning on page 20 of this proxy statement.Dr. Brock, our chief executive officer, generally attends Compensation Committee meetings but is not present for the executive sessions or for any discussion of his own compensation.Dr. Brock gives the Compensation Committee a performance assessment and compensation recommendation for each of the other named executive officers. Those recommendations are then considered by the Compensation Committee.Directors’ compensation is established by the Board of Directors. Compensation Committee Interlocks and Insider Participation During 2010, none of the members of the Compensation Committee had any relationship with the Company requiring disclosure under Item 404 of Regulation S-K, and none of our executive officers served on the board of directors or the compensation committee (or equivalent) of the board of directors of another entity whose executive officer(s) served on our Board of Directors or our Compensation Committee.None of the members of the Compensation Committee was an officer or employee of the Company during 2010 or at any time in the past. 17 Nominating and Corporate Governance Committee The Nominating and Corporate Governance Committee interviews, evaluates, nominates and recommends individuals for membership on the Company’s Board and committees thereof, and is responsible for establishing corporate governance policies and principles to be applicable to the Company and periodically re-evaluating such policies and guidelines for the purpose of suggesting amendments to them if appropriate.During 2010, the members of the Nominating and Corporate Governance Committee were Messrs. Frierson (Chairman), Sansom, Tellock and Green.The Nominating and Corporate Governance Committee held two meetings in 2010, as well as one meeting in early 2011 to approve the Director nominations submitted in this Proxy Statement.The current members of the Nominating and Corporate Governance Committee are Messrs. Frierson (Chairman), Sansom, Tellock and Green.If elected, Mr. Dorey will replace Mr. Green on the committee.All members of the Nominating and Corporate Governance Committee are independent (as independence is defined in the Nasdaq Rules). The Nominating and Corporate Governance Committee was formerly known as the Nominating Committee.In March 2004, the Board of Directors expanded the Committee’s duties to include certain functions related to the corporate governance of the Company and, as a result, the Nominating Committee was renamed the Nominating and Corporate Governance Committee.The Nominating and Corporate Governance Committee acts under a written charter adopted by the Board of Directors.A copy of the current Nominating and Corporate Governance Committee’s charter adopted as of July 29, 2010 is available on the Company’s website at www.astecindustries.com. Director Nomination Process The Nominating and Corporate Governance Committee will consider written recommendations from shareholders for Company nominees to the Board.A shareholder who wishes to recommend a person to the Committee for nomination by the Company must submit a written notice by mail to the Nominating and Corporate Governance Committee c/o the Corporate Secretary, Astec Industries, Inc. at 1725 Shepherd Road, Chattanooga, Tennessee 37421.Such a written recommendation must be received no later than 120 days in advance of the annual meeting of shareholders and should include (i) the candidate’s name, business address and other contact information, (ii) a complete description of the candidate’s qualifications, experience and background, as would be required to be disclosed in the proxy statement pursuant to Regulation 14A of the Securities Exchange Act of 1934, as amended, (iii) a signed statement by the candidate in which he or she consents to being named in the proxy statement as a nominee and to serve as a director if elected, (iv) a signed statement authorizing the Company to perform a background search on the candidate and (v) the name and address of the shareholder(s) of record making such a recommendation. The Nominating and Corporate Governance Committee recommends nominees for election to the Board based on a number of qualifications, including but not limited to, independence, character and integrity, diversity, financial literacy, level of education and business experience, sufficient time to devote to the Board, and a commitment to represent the long-term interests of the Company’s shareholders. There are no differences in the manner in which the Nominating and Corporate Governance Committee evaluates a candidate that is recommended for nomination for membership on the Company’s Board by a shareholder.The Nominating and Corporate Governance Committee has not received any recommended nominations from any of the Company’s shareholders in connection with the Annual Meeting. The Nominating and Corporate Governance Committee identifies potential Company nominees for director through a variety of business contacts, including current executive officers, directors, community leaders and shareholders.The Committee may, to the extent it deems appropriate, retain a professional search firm and other advisors to identify potential nominees for director. 18 The Nominating and Corporate Governance Committee evaluates candidates to the Board by reviewing their biographical information and qualifications.If the Nominating and Corporate Governance Committee determines that a candidate is qualified to serve on the Board, such candidate is interviewed by at least one member of the Nominating and Corporate Governance Committee and the Chief Executive Officer.Members of the Board also have an opportunity to interview qualified candidates. As described above, the Committee will also consider candidates recommended by shareholders.The Nominating and Corporate Governance Committee then determines, based on the background information and the information obtained in the interviews, whether to recommend to the Board that the Company nominate a candidate for approval by the shareholders to fill a directorship.With respect to an incumbent director whom the Nominating and Corporate Governance Committee is considering as a potential nominee for re-election, the Committee reviews and considers the incumbent director’s service to the Company during his or her term, including the number of meetings attended, level of participation, and overall contribution to the Company in addition to such person’s biographical information and qualifications. The Nominating and Governance Committee gives strong consideration to a wide range of diversity factors as a matter of practice when evaluating candidates to the Board and incumbent directors, but the Committee does not have a formal policy regarding Board diversity. In evaluating candidates to the Board, the Nominating and Corporate Governance Committee also takes into account the skill sets that are needed to balance and complement the skill sets of other candidates and members of the Board, and the skills and expertise of a candidate that facilitate the Company’s compliance with the rules of the Securities and Exchange Commission and the National Association of Securities Dealers. The Board is nominating three individuals for election as Directors. Of the three nominees, two are current Directors. Mr. Doreyis standing for election by the shareholders for the first time. Dr. Brock recommended Mr. Dorey as a nominee for director to the Nominating and Corporate Governance Committee. The Nominating and Corporate Governance Committee recommended each of the three nominees to the Board. Shareholder Communications The Board of Directors has unanimously adopted a process to facilitate written communications by shareholders to the Board. Shareholders wishing to write to the Board of Directors of the Company or a specified director or committee of the Board should send correspondence to the Secretary of the Company, Astec Industries, Inc. at 1725 Shepherd Road, Chattanooga, Tennessee 37421.All written communications received in such manner from shareholders of the Company shall be forwarded to the members of the Board of Directors to whom the communication is directed or, if the communication is not directed to any particular member(s) or committee of the Board of Directors, the communication shall be forwarded to all members of the Board of Directors. 19 COMPENSATION DISCUSSION AND ANALYSIS Overview In the paragraphs that follow, we will give an overview and analysis of our compensation programs and policies, the material compensation decisions we have made under those programs and policies, and the material factors that we considered in making those decisions.This section includes, among other things, an explanation of the overall objectives of our compensation program, what it is designed to reward, and each element of the compensation that we pay.Later in this proxy statement under the heading “Executive Compensation” you will find a series of tables containing specific information about the compensation earned or paid in 2010 to the following individuals, who we refer to as our named executive officers: · J. Don Brock, our president and principal executive officer; · F. McKamy Hall, our vice president and principal financial officer; · Thomas R. Campbell, the group vice president of our Mobile Asphalt and Underground groups; · W. Norman Smith, the group vice president of our Asphalt group; and · Richard A. Patek, the group vice president of our Aggregate and Mining group and President of Telsmith, Inc. The discussion below is intended to help you understand the detailed information provided in those tables and put that information into context within our overall compensation program. Objectives of Our Compensation Program Our objectives with respect to the Company’s executive compensation program are to: · attract and retain qualified personnel that are critical to the Company’s long-term success and the creation of shareholder value; · create a strong link between executive officer compensation and the Company’s annual and long-term financial performance; and · encourage the achievement of Company performance by utilizing a performance-based incentive structure. In order to be effective, we believe our executive compensation program should meet the needs of the Company, our employees and our shareholders.We seek to provide direct compensation that is competitive within the marketplace, and believe that a portion of total compensation should be performance-based and in the form of equity awards. How We Determine and Assess Executive Compensation Our Compensation Committee of the Board of Directors, composed entirely of independent directors, reviews and determines and approves the base salaries and other compensation of our executive officers, including our named executive officers.Our Compensation Committee is also responsible for making recommendations to the Board with respect to the Company’s executive compensation policies and the adoption of stock and benefit plans.As a starting point, base salary increases, when given, for named executive officers historically have reflected a cost of living adjustment, with further increases approved by the Compensation Committee based on a subjective assessment of a number of factors.As more fully described below, the factors on which this subjective assessment is based fall into three general categories:Company performance factors, individual performance factors and competitive salary practices. 20 It is important to emphasize that the subjective assessment of these factors is qualitative, rather than quantitative, and there are no specific weightings or objective criteria associated with any of the factors.In determining base salaries for the named executive officers each year, the Compensation Committee relies upon Dr. Brock, the Company’s President and Chief Executive Officer, to provide evaluations of the other named executive officers (each of who report directly or indirectly to Dr. Brock) and to provide recommendations regarding whether adjustments to base salaries are warranted. In determining Dr. Brock’s base salary each year, the Compensation Committee relies on its own observations and assessments with respect to Dr. Brock’s individual performance and the overall results of his leadership of the Company. Our Compensation Committee’s policy is to set senior executive pay at sufficiently competitive levels to attract, retain, and motivate highly talented individuals to contribute to our goals, objectives, and overall financial success.We believe that the Company’s executive compensation program provides an overall level of compensation opportunity that is competitive within the construction equipment manufacturing industry, as well as with a broader group of companies of comparable size and complexity.Actual compensation levels may be greater or less than average competitive levels in similar companies based upon annual and long-term Company performance, as well as individual performance. While market competitiveness is important, it is not the only factor we consider when establishing compensation opportunities of our named executive officers.Actual pay decisions are made following a review and discussion of the financial and operational performance of our businesses, individual performance, and competitive salary practices which address retention concerns and internal pay equity. Company Performance Factors. Compensation decisions for a particular year are made following a review of the financial and operational performance of the Company and its business groups for the prior year. In recommending and approving base salaries, the Chief Executive Officer and the Compensation Committee review and assess the Company’s performance, with an emphasis on earnings, return on capital employed and cash flow on capital employed.These performance criteria are direct reflections of the Company’s profitability and operating efficiency, which the Company believes are key drivers for creating shareholder value. Company performance factors typically weigh more heavily in the determination of annual cash and long-term incentive compensation than in the determination of base salary adjustments for named executive officers.In making the determination to not increase the named executive officers base pay rates for 2010 over 2009 and 2008 levels, the Compensation Committee placed significant weight on the current economic environment in which the Company operates and the expectation that the magnitude of sales growth achieved in recent years prior to 2008 would probably not continue in 2010. Individual Performance Factors. The subjective factors considered by the Compensation Committee in relation to a named executive officer’s individual performance for the previous year include management, leadership, staff development, contribution to the Company’s growth, scope of responsibilities and experience and an assessment of the named executive officer’s future performance potential. 21 Competitive Compensation Practices. As discussed above, the Compensation Committee’s policy is to set named executive officer compensation at sufficiently competitive levels within the construction equipment manufacturing industry, as well as within a broader group of companies of comparable size and complexity, in order to attract, retain and motivate named executive officers.Additional consideration is given to the Company’s pay levels for each officer as compared to his peers and to his subordinates.In 2005, the Company engaged the services of a compensation consultant, Towers Perrin, and instructed them to conduct a market analysis and to assist the Company in developing a long-term incentive plan.We then considered the compensation levels, programs and practices of certain other companies to assist us in setting our executive compensation so that it would be market competitive.The peer group compiled by Towers Perrin in 2005 consisted of the companies listed below, each of which are road-building and related equipment manufacturing companies or companies that have substantial large equipment manufacturing businesses.We believe that we compete to varying degrees for business and talent with the companies in this peer group. Actuant Gehl Co. Alamo Group, Inc. Graco Bucyrus International, Inc. IDEX Cascade Corp. Milacron Columbus McKinnon Nordson Dresser-Rand Group Inc. Thermadyne Holdings Gardner Denver Xerium Technologies The Compensation Committee reviewed the peer group data compiled by Towers Perrin for informational purposes, but did not formally target specific levels of pay relative to the external market.The Compensation Committee uses the information as a guide in establishing an executive compensation program, including the setting of base salaries for the named executive officers.For 2010, the Compensation Committee did not engage a compensation consultant nor did it conduct a specific peer group review, but continued the compensation program initiated in 2005 without significant deviation. Elements of Our Compensation Program The Company’s executive officer compensation program is comprised of base salary, annual cash incentive compensation, and long-term incentive compensation in the form of equity grants.We also provide our executive officers certain perquisites and executive benefits, including contributions to the Company’s Supplemental Executive Retirement Plan, as well as other benefits that are generally available to all employees of the Company, including medical and 401(k) plans. Base Salary Base salary is the fixed component of our named executive officers’ total direct compensation, as opposed to at-risk compensation based on performance.The Compensation Committee reviews base salaries on an annual basis and approves salary levels after a subjective assessment of a number of factors as discussed above.As a result of this assessment and after considering the current economic business environment, base salaries for the Company’s named executive officers continued at 2008 base salary levels during 2010.The Compensation Committee did, however, increase the salaries of our named executive officers as of January 1, 2011. 22 Annual Cash Incentive Compensation Annual cash incentive compensation rewards an executive officer’s individual performance as well as the overall performance of the Company for a given year.These profit sharing payments for Messrs. Brock, Hall, Smith and Campbell, each of whom is employed at the Astec Industries, Inc. level, are discretionary, but are historically consistent with the percent distributions earned by our subsidiary Presidents. The Company generally uses two financial metrics—return on capital employed and cash flow on capital employed—in determining the named executive officers’ annual bonuses.These metrics are the key indicators of proper capital management and are critical to the Company’s success. Although annual bonuses for the named executive officers are discretionary (other than for the majority of the 2010 bonus for Mr. Patek), the Company believes the annual bonus program creates a performance driven environment with a focus on the Company’s overall financial performance as a whole, rather than on individual achievements. Mr. Patek- Mr. Patek has direct responsibility for all the Company’s subsidiaries in the Aggregate and Mining group and is also the president of one of the subsidiaries, Telsmith, Inc. (“Telsmith”).The majority of Mr. Patek’s 2010 annual bonus opportunity is pursuant to the incentive program for subsidiary presidents and is based on Telsmith’s achievement of performance goals relating to return on capital employed (weighted 30%), cash flow on capital employed (weighted 60%), and Telsmith’s safety record (weighted 10%).For 2010, if Telsmith met its target goal of 14% for each financial metric and met the safety goal, Mr. Patek would receive a bonus equal to 50% of his base salary, or $100,000, which is consistent with past practice of granting maximum annual bonuses opportunities in an amount equal to 50% of an individual’s base salary for achievement of performance goals at the maximum performance level.For 2010, Telsmith’s weighted average achievement on the three performance goals was 67.47%, and therefore Mr. Patek received a bonus equal to 33.73% of his base salary, or $67,467.Additionally, due to his performance as Group VP of the Aggregate and Mining group, Mr. Patek received an additional $10,000 discretionary bonus. Mr. Campbell and Mr. Smith- Mr. Campbell has direct responsibility for the Company’s subsidiaries in the Mobile Asphalt group and the Underground group, and Mr. Smith has direct responsibility for the Company’s subsidiaries in the Asphalt group.The Compensation Committee typically intends to provide Mr. Campbell and Mr. Smith with a discretionary bonus not normally exceeding the percentage of base salary bonus opportunities available to the presidents of the Company’s subsidiaries.The bonus programs applicable to these individual subsidiaries, including the performance criteria, performance goals and maximum bonus opportunity, are generally consistent with the Telsmith bonus program described above; however, in determining the actual amount of bonus to be awarded, the Compensation Committee relies on the Company’s Chief Executive Officer to provide evaluations of Mr. Campbell and Mr. Smith and to make specific recommendations regarding their bonus amounts.The Committee retains discretion, however, to adjust the amount of bonus earned by Mr. Campbell and Mr. Smith based on the recommendation of the Company’s Chief Executive Officer and a subjective assessment of the Company performance factors and individual performance factors described above.After the completion of this process and considering the current business environment in which the Company operates, Mr. Campbell was awarded a discretionary bonus of $40,000 (16%of his base salary for 2010), and Mr. Smith was awarded a discretionary bonus of $50,000 (20%of his base salary for 2010). 23 Dr. Brock and Mr. Hall- The Compensation Committee reviews the Company’s performance as a whole in determining the discretionary bonus for Messrs. Brock and Hall because they have responsibility for and oversee the entire Company’s operations. Mr. Hall, as vice president and chief financial officer, does not have the same level of direct impact on the Company’s operating results as Dr. Brock and therefore his annual bonus as a percentage of base salary is generally lower than that of Dr. Brock’s.In determining the bonuses for Messrs. Brock and Hall, the Compensation Committee reviews the Company’s return on capital employed and cash flow on capital employed (the same metrics utilized for the subsidiary presidents). Additionally, the Compensation Committee makes an overall subjective judgment of the Company performance factors and the individual performance factors described above.After the completion of this process and considering the current business environment in which the Company operates, Messrs. Brock and Hall were awarded a discretionary bonus of $100,000 and $35,000, respectively for 2010. Long-Term Incentive Compensation The Company provides long-term incentives to its executive officers through its 2006 Incentive Plan, which permits the grant of various equity based awards, including stock options, stock appreciation rights, restricted stock and performance awards that are payable in stock.Grants of equity based compensation are designed to create a strong and direct link between executive officer pay and shareholder return and to enable executive officers to develop and maintain a long-term position in the Company’s common stock.Awards are granted at our discretion based on Company performance, individual performance and the employee’s position with the Company. In August 2006, the Company developed a long-term incentive program for annual grants of restricted stock units (“RSUs”) to approximately 100 employees, including the named executive officers, based on the Company’s goal of increasing its earnings by 100% over a five-year performance period (fiscal year 2006 through fiscal year 2010).The Compensation Committee reserved 24,500 RSUs that may be earned each year by Company employees and a number of RSUs that may be earned each year by employees in each of the Company’s subsidiaries, based on achievement of earnings goals for the year at target levels.If the goals discussed below are met, the Compensation Committee grants a certain number of RSUs determined in its discretion to each of the Company’s key employees that participate in the program, including the named executive officers other than Mr. Patek, who participates in the Telsmith allocation. The individuals with greater influence over the Company’s performance generally receive more RSUs. For example, Dr. Brock, as President and CEO, earns more RSUs than other employees because of his level of influence on Company operations. The Compensation Committee, in its discretion and after consideration of the recommendation of the Company’s Chief Executive Officer, also determines the amount of RSUs granted to subsidiary presidents, including Mr. Patek, and each subsidiary president then divides the remainder allocated to his or her subsidiary among the subsidiary’s key employees. RSUs vest and convert into shares of the Company’s common stock five years from the grant date, subject to the individual’s continued employment (other than in certain cases, such as retirement after reaching age 65).In addition, management will receive an additional award if the cumulative performance over the five-year period exceeds the cumulative goals. 24 Messrs. Brock, Hall, Campbell and Smith’s performance targets for 2008, 2009 and 2010 were based entirely on the performance of the Company as a whole, with performance targets based on net income and return on capital employed. The performance targets must be met each year, after considering any allowed carryover of prior year’s profits in excess of plan goals, in order to earn the RSUs.The performance targets were developed with the assistance of a compensation consultant, Towers Perrin, in 2005.Annual net income targets were set at levels which would increase annual net income of the existing Astec companies by 75% over the 5-year period and which would result in an after tax return on capital employed of at least 14%. Meeting these income targets was designed to allow the Company to achieve its goal of increasing its total net income by 100% over the 5-year period with the other 25% net income growth to come from acquisitions.The number of shares allocated to Messrs. Brock, Hall, Campbell and Smith were developed with the assistance of the outside consultant with final approval being given each year by the Compensation Committee. If the net income goal is not met in one year, no RSUs are granted. However, if the Company misses the goal in one year, the Company can “carry back” net income earned in excess of the goal for the following year to meet the goal for such year. The Company can also “carry forward” net income earned in excess of the goal for one year into any of the following years in the five-year performance period. The number of RSUs earned by named executive officers for fiscal year 2010 was doubled if the Company (or Telsmith, in the case of Mr. Patek) exceeded the five-year cumulative net income target. This extra award for achieving the cumulative five-year net income target was increased proportionally by the percentage the actual results exceeded the net income goal.The Company has exceeded the annual net income goals after considering the allowed carry forward of prior year excess earnings in each of 2010, 2009 and 2008, and also exceeded the five-year net income goal by 3.9%. In addition to achieving the net income goal, the Company (and Telsmith, in the case of Mr. Patek) must also attain a return on capital employed, as defined, of at least 14% for RSU grants to be earned by the named executive officers in each year. Mr. Patek’s RSU grant is based upon the Company’s performance as described for the other named executive officers with respect to 25% of his award. The remaining 75% is based upon the performance of Telsmith, measured in the same manner as discussed above for the Company. The Company and certain of its subsidiaries have met the earnings goals discussed above in each of the five plan years ending 2010, and therefore the Company’s key employees have earned RSUs for these years (the grant is usually made in February of the following year).Telsmith met its goal for 2006, 2007, 2008 and 2009; however Telsmith did not meet its goal for 2010 or the cumulative five year goal, so no RSU’s were awarded to Mr. Patek in February 2011.The RSUs granted to the named executive officers in such years for the previous year’s performance, based on the allocation determined in the Compensation Committee’s discretion, is as follows: Dr. Brock Mr. Hall Mr. Campbell Mr. Smith Mr. Patek 25 Perquisites and other Executive Benefits Executive officers are eligible for certain perquisites and additional benefits that are not available to all employees (but are available to many management level employees), including premiums for term life insurance for the Company’s CEO, Dr. Brock.In addition, our executive officers are eligible for benefits under our Supplemental Executive Retirement Plan (“SERP”).The SERP provides additional benefits to individuals whose retirement benefits are affected by the limit on the maximum amount of compensation which may be taken into account under the qualified pension and 401(k) plans and provides additional benefits on annual profit sharing distributions not recognized under the qualified plans. Additional details regarding perquisites and other benefits provided to our named executive officers are disclosed in the Summary Compensation Table and described in the accompanying narrative. We believe the perquisites and additional benefits provided to our named executive officers are reasonable in light of industry practices and competitive with the perquisites provided to executive officers within our peer group.We review the perquisites provided to our executive officers on an annual basis to ensure that we are providing benefits that align with our overall compensation goal of providing competitive compensation to our executive officers that maximizes the interests of our shareholders. Other Factors Affecting Compensation Tax Deductibility Under Section 162(m) In establishing pay levels for our named executive officers, the Committee considers the impact of Section 162(m) of the Internal Revenue Code on the amount of compensation deductible by the Company.Under current tax law, Section 162(m) imposes a $1 million limit (per “covered employee”) that a publicly traded company can deduct for compensation paid to the CEO and four other most highly compensated executive officers employed as of the end of any fiscal year.This limitation does not apply to pay that qualifies as “performance-based compensation” (as defined under Section 162(m)).In order to qualify as “performance-based”, compensation must, among other things, be based solely on the attainment of pre-established objective goals under a shareholder approved plan, with no positive discretion permitted when determining award payouts. While our current annual incentive program is discretionary and therefore does not qualify as “performance-based compensation” under Section 162(m), the Committee generally seeks to structure long-term incentive arrangements for named executive officers to qualify for full tax deductibility under Section 162(m).Our current long-term incentive program provides for annual grants of restricted stock units that are earned by the named executive officers based entirely on the Company’s achievement of pre-established performance goals.Any options and stock appreciation rights granted under the 2006 Incentive Plan will be exempt from the deduction limit of 162(m).The Compensation Committee may designate any other award granted under the 2006 Incentive Plan as performance-based in order to make the award fully deductible.However, the Committee reserves the right to make awards outside of these plans or to provide compensation that does not qualify for full tax deductibility under Section 162(m) when deemed appropriate. Accounting Considerations The Company considers the accounting implications of all aspects of its executive compensation program.As a result of the provisions of FASB ASC Topic 718, we do not expect accounting treatment of differing forms of equity awards to vary significantly and, therefore, accounting treatment is not expected to have a material effect on our selection of forms of equity compensation.In addition, accounting treatment is just one of many factors impacting plan design and pay determinations.Our executive compensation program is designed to achieve the most favorable accounting and tax treatment possible as long as doing so does not conflict with intended plan design or program objectives. 26 Additional Executive Compensation Policies Stock Ownership Guidelines The Company encourages executive stock ownership but does not currently have formal guidelines in place.The Committee will periodically monitor executive officer stock ownership levels to determine whether ownership requirements are warranted. EXECUTIVE COMPENSATION Summary Compensation Table This table provides information regarding compensation paid to or earned by our named executive officers for the fiscal years ended December 31, 2008, December 31, 2009 and December 31, 2010. Name and Principal Position Year Salary Bonus ($) (1) Stock Awards ($) (2) Non-Equity Incentive Plan Compensation ($) (3) All Other Compensation ($) (4) Total ($) J. Don Brock, Chairman of the Board and President (PEO) F. McKamy Hall VP, Chief Financial Officer and Treasurer (PFO) 38,520 43,360 384,880 W. Norman Smith, Group VP, Asphalt 2008 250,000 120,000 119,412 54,515 543,927 Thomas R. Campbell Group VP, Mobile Paving &
